    Case 16-31602             Doc 1625       Filed 05/07/19 Entered 05/07/19 09:28:35                 Desc Main
                                              Document Page 1 of 2
        FILED & JUDGMENT ENTERED
                  Steven T. Salata




             May 7 2019


         Clerk, U.S. Bankruptcy Court
        Western District of North Carolina
                                                                                    _____________________________
                                                                                             J. Craig Whitley
                                                                                      United States Bankruptcy Judge




                                  UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF NORTH CAROLINA
                                        CHARLOTTE DIVISION

In re                                                                Chapter 11

KAISER GYPSUM COMPANY, INC., et al.,1                                Case No. 16-31602 (JCW)

          Debtors.                                                   (Jointly Administered)


                       ORDER APPROVING SETTLEMENT WITH
               THE OREGON DEPARTMENT OF ENVIRONMENTAL QUALITY

                     This matter coming before the Court on the Debtors' Motion for an Order

Approving Settlement with the Oregon Department of Environmental Quality (the "Motion"),2

filed by the above-captioned debtors (together, the "Debtors"); the Court having reviewed the


1
          The Debtors are the following entities (the last four digits of their respective taxpayer identification
          numbers follow in parentheses): Kaiser Gypsum Company, Inc. (0188) and Hanson Permanente Cement,
          Inc. (7313). The Debtors' address is 300 E John Carpenter Freeway, Irving, Texas 75062.
2
          All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.




NAI-1506465870v9
Case 16-31602           Doc 1625    Filed 05/07/19 Entered 05/07/19 09:28:35           Desc Main
                                     Document Page 2 of 2



Motion; and the Court having found that (i) the Court has jurisdiction over this matter pursuant

to 28 U.S.C.§§ 157 and 1334, (ii) venue is proper in this district pursuant to 28 U.S.C. §§ 1408

and 1409, (iii) this is a core proceeding pursuant to 28 U.S.C. § 157(b), (iv) notice of the Motion

was sufficient under the circumstances and (v) the Settlement was negotiated at arm's length and

in good faith; and the Court having determined that the relief requested in the Motion is in the

best interests of the Debtors, their estates and creditors; and good and sufficient cause having

been shown;

                   IT IS HEREBY ORDERED THAT:

                   1.    The Motion is GRANTED and the Settlement is approved.

                   2.    The Debtors are authorized to enter into and perform their obligations

under the Settlement, including obligations under a consent judgment in a form substantially

consistent with the Term Sheet.

                   3.    The Debtors' noticing and claims agent, Prime Clerk LLC, is hereby

authorized and directed to take and perform all actions necessary to implement and effectuate the

relief granted in this Order.



This Order has been signed electronically.             United States Bankruptcy Court
The judge's signature and the court's seal
appear at the top of the order.




                                                 -2-
NAI-1506465870v9
